Case 2:17-cv-00887-GRB-ST Document 65 Filed 03/06/20 Page 1 of 1 PageID #: 258

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                               Telephone: (212) 317-1200
New York, New York 10165                                                       Facsimile: (212) 317-1620
_________



                                                           March 6, 2020

BY ECF

Honorable Steven Tiscione
United States Magistrate Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                                            Re:      Hernandez, et al. v. Marcofai Corp., et al.
                                                     17-cv-887 (GRB) (ST)

Dear Judge Tiscione:

        This firm represents Plaintiffs in the above-referenced matter. Plaintiffs write jointly with
Defendants’ counsel, and in accordance with Your Honor’s Order dated December 11, 2019.
The parties did not succeed in mediating before the deadline of February 28, 2020. The reason
for this was the limited availability of the parties and staff turnover in the office of Plaintiffs’
counsel.

        We thank the Court for its time and attention to this matter.

                                                     Respectfully submitted,

                                                     /s/      Clela Errington

cc:     Sim Shapiro, Esq. (via ECF)
        Attorneys for Defendants




                          Certified as a minority-owned business in the State of New York
